Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2022 has been entered.
Claims 1, 5 and 9-13 have been amended. Claims 1, 2, 4-6 and 8-13 are now pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a different local request cache of said distributed global request cache”. It is not clear that “a different local request cache” is different from which limitation”. Therefore, it is indefinite. Similar problem exists in claim 5.
As to claims 2, 4, 6 and 8 depend on claims 1 or 5. Therefore, the consequence is the claims are rejected.
Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chopra et al. (U.S. Pat. Pub. 2019/0324653).

Referring to claim 9, Chopra et al. teaches a distributed global cache memory for use in a database system for the storage of data associated with database requests (a data storage request for data is obtained from a client, see Chopra et al., Para. 86, the data may be a Database, see Chopra et al., Para. 89) received by said database system comprising a plurality of processing nodes (the client groups (10) may store data in the remote backup storages (100). The remote backup storages (100) may provide data storage services to client groups. The remote backup storages (100) may perform the method illustrated in FIG. 5 when providing data storage services to the client groups. Each remote backup storage (e.g., 110A, 100N) may include a boost appliance (110A, 110N), a gateway pool (120A, 120N), and a storage set (130A, 130N), see Chopra et al., Para. 34, the boost appliances (110A, 110N) are distributed computing devices. As used herein, a distributed computing device refers to functionality provided by a logical device that utilizes the computing resources of one or more separate and/or distinct computing devices, see Chopra et al., Para. 46. The computing device (600) may include one or more computer processors (602), see Chopra et al., Para. 142), said distributed global cache memory comprising:
a plurality of local cache memories distributed throughout (the cache (220B) may host a portion of a distributed cache distributed across all of the gateways of a gateway pool, see Chopra et al., Para. 58. A remote portion of the distributed cache may be the cache of any gateway that received the distributed fingerprint, see Chopra et al., Para. 133) said database system (a data storage request for data is obtained from a client, see Chopra et al., Para. 86, the data may be a Database, see Chopra et al., Para. 89), wherein each processing node comprises a respective local cache memory from said plurality of local cache memories (The remote backup storages (100) may perform the method illustrated in FIG. 5 when providing data storage services to the client groups. Each remote backup storage (e.g., 110A, 100N) may include a boost appliance (110A, 110N), a gateway pool (120A, 120N), and a storage set (130A, 130N), see Chopra et al., Para. 34. A remote portion of the distributed cache may be the cache of any gateway that received the distributed fingerprint, see Chopra et al., Para. 133), wherein said plurality local cache memories are connected by a network (In a networked environment, client data may be stored in a range of storages. Storing the client data in a deduplicated storage imposes different computing resource usage loads on the system, see Chopra et al., Para. 146),
said data associated with said data request is allocated to said local request cache memories by a processor configured to determine hash values and using said hash values for said allocation (The cache (220B) may store data. The data may be fingerprints of client data stored in the storage set. The fingerprints may be, for example, a hashes of portions of the client data stored in the storage set. When performing deduplication, the deduplicator (220A) may generate a hash of client data and compare it to hashes in the cache (220B) to determine whether a copy of the client data is already in stored the storage set., see Chopra et al., Para. 61. A fingerprint may be a hash of the portion of the portion of the file. The hash may be a SHA-I hash, see Chopra et al., Para. 126).

As to claim 11, Chopra et al. teaches said database system is a diverse computing environment assimilating multiple, different, processing systems (The remote backup storages (100) may provide data storage services to client groups. The remote backup storages (100) may perform the method illustrated in FIG. 5 when providing data storage services to the client groups. Each remote backup storage (e.g., 110A, 100N) may include a boost appliance (110A, 110N), a gateway pool (120A, 120N), and a storage set (130A, 130N), see Chopra et al., Para. 34); and each one of said multiple processing systems includes one of said plurality of local cache memories (The remote backup storages (100) may provide data storage services to client groups. The remote backup storages (100) may perform the method illustrated in FIG. 5 when providing data storage services to the client groups. Each remote backup storage (e.g., 110A, 100N) may include a boost appliance (110A, 110N), a gateway pool (120A, 120N), and a storage set (130A, 130N), see Chopra et al., Para. 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (U.S. Pat. Pub. 2012/0084315) in view of Chen et al. (U.S. Pat. Pub. 2016/0364447) and Nakamura et al. (U.S. Pat. Pub. 2013/0198333).

Referring to claim 1, Schneider et al. teaches a method of improving the performance of frequently executed queries in a database system comprising multiple processing units, each unit including a parsing engine for receiving database queries and generating database execution plans (The engine 260 itself comprises a parser 261, see Schneider et al., Para. 40) in response thereto, the method comprising: 
saving in a distributed global request cache, said distributed global request cache being accessible to said parsing engines, prior generated execution plans corresponding to prior received database queries (At step 610, the conventional database server system parses the SQL text into the query tree, see Schneider et al., Para. 86. At step 640, the conventional database server system creates an entry in the memory cache, such as the Dynamic SQL Cache. The entry includes the LWP object created in step 630, see Schneider et al., Para. 89. At step 960, database server system 240 saves the query plan in Procedure Cache 360 as query plan entry 364, see Schneider et al., Para. 140); 
receiving by one of said parsing engines a new database query to be executed (At step 905, database server system 240 retrieves Dynamic SQL Cache entry 352 from Dynamic SQL Cache 340, see Schneider et al., Para. 129); 
comparing said new database query to said prior received database queries (At step 910, database server system 240 determines whether Dynamic SQL Execute process for the prepared SQL statement is being executed for the first time, see Schneider et al., Para. 130. At step 920, database server system 240 determines if the SQL text is stored in SQL Statement Cache 350, see Schneider et al., Para. 133); 
when said new database query is equivalent to one of said prior received database queries, retrieving the execution plan corresponding to said one of said prior received database queries from a different local request cache of said distributed global request cache (if the SQL text is found in Statement Cache 350, database server system 240 proceeds to step 970. At step 970, database server system 240 retrieves the query plan from query plan entry 364 in Procedure Cache 360, see Schneider et al., Para. 144) and executing said retrieved execution plan (At step 980, database server system 240 executes the query plan, see Schneider et al., Para. 142); and 
when said new database query is not equivalent to one of said prior received database queries, parsing, by said one of said parsing engines, said new database query to generate a new execution plan corresponding to said new database query (At step 940, database server system 240 compiles the query plan from the query tree retrieved in step 925, see Schneider et al., Para. 136), and executing said new execution plan (At step 980, database server system 240 executes the query plan, see Schneider et al., Para. 142).
However, Schneider et al. does not explicitly teach
multiple processing units, each unit receiving queries;
the distributed global cache comprising each said respective local request cache collectively;
each parsing engine includes a respective local request cache.
Chen et al. teaches 
each parsing engine includes a respective local request cache (Key Creator 150 creates and inserts a new entry into the hash table in the parser cache when the query is found to be parser cache cacheable, see Chen et al., Para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Schneider et al., to have each parsing engine includes a respective local request cache, as taught by Chen et al., to reduce the compilation time for structurally similar queries (Chen et al., Para. 9).
Schneider et al. as modified still does not explicitly teach
multiple processing units, each unit receiving queries;
the distributed global cache comprising each said respective local request cache collectively.
Nakamura et al. teaches 
multiple processing units, each unit receiving queries (Hardware includes a client device 101, see Nakamura et al., Para, 45);
the distributed global cache comprising each said respective local request cache collectively (reproduction server device 141, see Nakamura et al., Para, 45. The logs are stored in a user log storage area 146, see Nakamura et al., Para, 57, transmission request of the user log or an operation request of the user log is provided to the content storage and reproduction server device 141, see Nakamura et al., Para, 75, the user log stored on the memory 108 or the local disk 105 is transmitted to the content storage and reproduction server device 141, see Nakamura et al., Para, 75).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Schneider et al. as modified, to have multiple processing units, each unit receiving queries; the distributed global cache comprising each said respective local request cache collectively, as taught by Nakamura et al., to use the document 302 or the user log 304 to improve precision of the determination, improve precision of the reproduction, or decrease an occurrence possibility of the side effect in the reproduction (Nakamura et al., Para. 82).

As to claim 2, Schneider et al. as modified teaches storing said new execution plan in said distributed global request cache (At step 960, database server system 240 saves the query plan in Procedure Cache 360 as query plan entry 364, see Schneider et al., Para. 140).

As to claim 4, Schneider et al. as modified teaches said prior and new execution plans saved to said distributed global request cache are allocated to said local request caches using hash values determined for said corresponding prior received and new database queries (if both the signature key and the literals of a current query match the signature key and statistical histogram levels of a previous query stored in a cache, such as a parser cache, the query plan for the previous query may be retrieved and used on the current query, see Chen et al., Para. 12. The signature key generated from a current query may be compared to the entries in the hash table corresponding to previous queries. If the signature key for the current query does not match any signature keys in the hash table, the system may attempt to create a new entry in the hash table. If a signature key match is found, the system may then perform a similarity test by determining whether any parameterized literal collected from the current query is contained in the corresponding boundary pair for a previous query in the hash table, see Chen et al., Para. 14).

Referring to claim 5, Schneider et al. teaches a database system, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 6 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 8 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (U.S. Pat. Pub. 2019/0324653) in view of Nakamura et al. (U.S. Pat. Pub. 2013/0198333).

As to claim 10, Chopra et al. teaches said database system including said plurality of processing nodes (Each remote backup storage (e.g., 110A, 100N) may include a boost appliance (110A, 110N), a gateway pool (120A, 120N), and a storage set (130A, 130N), see Chopra et al., Para. 34, the boost appliances (110A, 110N) are distributed computing devices. As used herein, a distributed computing device refers to functionality provided by a logical device that utilizes the computing resources of one or more separate and/or distinct computing devices, see Chopra et al., Para. 46); and each processing node includes one of said plurality of local cache memories (The remote backup storages (100) may perform the method illustrated in FIG. 5 when providing data storage services to the client groups. Each remote backup storage (e.g., 110A, 100N) may include a boost appliance (110A, 110N), a gateway pool (120A, 120N), and a storage set (130A, 130N), see Chopra et al., Para. 34. A remote portion of the distributed cache may be the cache of any gateway that received the distributed fingerprint, see Chopra et al., Para. 133).
However, Chopra et al. does not explicitly teach a parallel database system.
Nakamura et al. teaches a parallel database system (The operations thereof may be performed in sequence or in parallel simultaneously, see Nakamura et al., Para. 72)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chopra et al., to have a parallel database system, as taught by Nakamura et al., to use the document 302 or the user log 304 to improve precision of the determination, improve precision of the reproduction, or decrease an occurrence possibility of the side effect in the reproduction (Nakamura et al., Para. 82).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (U.S. Pat. Pub. 2019/0324653) in further view of Somaiya et al. (U.S. Pat. Pub. 2016/0078101).

As to claim 12, Chopra et al. does not explicitly teach said database system is a distributed database system including each processing node connected though a cloud network; and each processing node includes one of said plurality of local cache memories.
However, Somaiya et al. teaches 
said database system is a distributed database system including each processing node (data on the portion of the database table distributed to the server 108, see Somaiya et al., Col. 2, lines 63-64) connected though a cloud network (This specification relates to cloud computing, see Somaiya et al., Col. 1, line 5); and each processing node includes one of said plurality of local cache memories (the data update request is stored in a queue 114. The queue 114 can store multiple requests that, each in turn, cause data on the portion of the database table distributed to the server 108 to be updated, see Somaiya et al., Col. 2, lines 62-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chopra et al., to have said database system is a distributed database system including each processing node connected though a cloud network; and each processing node includes one of said plurality of local cache memories, as taught by Somaiya et al., to achieve low latency over a wide area network (WAN), scalability, and handling different schemas of multiple users (Somaiya et al., Col. 1, lines 17-19).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (U.S. Pat. Pub. 2019/0324653) in view of Chen et al. (U.S. Pat. Pub. 2016/0364447).

As to claim 13, Chopra et al. does not explicitly said data associated with database requests comprise execution plans corresponding to said database requests.
Chen et al. teaches said data associated with database requests comprise execution plans corresponding to said database requests (At step 416, the system may execute a stored query plan on the current query, see Chen et al., Para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chopra et al., to have said data associated with database requests comprise execution plans corresponding to said database requests, as taught by Chen et al., to reduce the compilation time for structurally similar queries (Chen et al., Para. 9).

Response to Argument
	Applicant’s remarks filed on 3/31/2022 with respect to claims 1, 5 and 9 have been considered but they are not persuasive, or moot in view of the new ground(s) of rejection. 
	In response to applicant's argument that “Amended claim 1 recites, inter alia, "when said new database query is equivalent to one of said prior received database queries, retrieving the execution plan  corresponding to said one of said prior received database queries from a different local request cache of said distributed global request cache and executing said retrieved execution plan[.]" None of Schneider, Chen, and Nakamura, taken alone or in combination, teaches or suggests such features”. The Examiner does not agree, because newly amended limitation “a different local request cache” is rejected under 35 U.S.C. 112(b) for indefinite. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/             Primary Examiner, Art Unit 2168